Citation Nr: 0526137	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1973 to July 
1976.

By decision of the Board in December 1987, entitlement to 
service connection for a psychiatric disability was denied.  
Thereafter, service connection for psychiatric disability was 
denied by multiple rating decisions culminating with a 
November 2000 rating denial.  The veteran received written 
notice of the November 2000 rating denial by letter in that 
same month.  The veteran failed to file a timely appeal 
following receipt of the November 2000 notice of denial; 
therefore, the November 2000 rating decision is final.  The 
November 2000 rating decision represents the last final 
rating decision with regard to the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In August 2002, the veteran submitted a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  This appeal arises from rating decisions of the 
St. Louis, Missouri Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disability on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disability was last denied by rating decision in 
November 2000.

2.  The appellant received written notice of this denial by 
letter in November 2000; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for a psychiatric disability is sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 2000 rating decision 
that denied entitlement to service connection for a 
psychiatric disability is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was seen in 
April 1976 for a history of recurrent depression.  It was 
noted that the veteran had become suspicious, paranoid, and 
he would erupt in senseless rages.  On examination, the 
impression was a character disorder with sociopathic 
tendencies.  There was no evidence found of anxiety, 
psychosis, or neurosis.  

In May 1976, a psychiatric consultation shows that the 
veteran reported suffering from symptoms to include extreme 
anxiety and agitation.  Upon examination, the impression was 
an emotionally unstable personality with antisocial traits.  
The veteran was separated from service due to unsuitability 
and personality disorders.

On the July 1976 separation examination, psychiatric 
evaluation was normal.

A February 1977 VA psychological evaluation included a 
diagnostic impression of borderline personality.  In December 
1981, an outpatient note included an assessment of probable 
personality disorder.

VA hospital records from December 1981 to February 1982 
indicate that the veteran was hospitalized for depression.  A 
medical history of a hospitalization in January 1977 for 
adjustment reaction with antisocial features was noted.  
Chronic undifferentiated schizophrenia and substance abuse 
were diagnosed.  

February to March 1985 and March to May 1985 VA hospital 
reports include diagnoses of chronic paranoid schizophrenia 
and antisocial personality.  A March 1987 VA hospital report 
shows a diagnosis of recurrent paranoid schizophrenia.  

By decision of the Board in December 1987, it was determined 
that a psychiatric disability to include schizophrenia was 
first diagnosed several years after service.  

An August 1992 statement from Deja Suthikant, M.D., indicates 
that the veteran had been treated for five years at St. 
Joseph State Hospital on a continuous basis except for one 
conditional release.  It was opined that it was likely that 
the veteran was suffering from schizophrenia when he was in 
the service.

Received in November 1992 was a January to February 1977 VA 
hospital report that includes a diagnosis of adjustment 
reaction of adult with antisocial features.

An August 1995 statement from Rintu Khan, M.D., indicates 
that he had treated the veteran at St. Joseph Hospital since 
September 1994.  The diagnosis was schizoaffective disorder, 
bipolar type.  

A September 1999 clinical case review report from Northwest 
Missouri Psychiatric Rehabilitation Center includes a 
diagnosis of chronic schizoaffective disorder bipolar type.  

By rating decision in November 2000, service connection for 
schizophrenia was denied as it was determined that this 
disability was not manifest during service.  

The veteran received written notice in November 2000 with 
regard to the denial of the claim of service connection for a 
psychiatric disability.  He failed to take any action with 
respect to the November 2000 denial; thus, this decision is 
final and is not subject to revision on the same factual 
basis.  In order to reopen the claim of service connection 
for a psychiatric disability, the veteran must present or 
secure new and material evidence with respect to the November 
2000 claim that has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2004). 

The veteran filed a claim in August 2002 to reopen the issue 
of entitlement to service connection for a psychiatric 
disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the November 2000 rating 
denial includes the following.

A December 2002 statement from James Reynolds, M.D., 
indicates that the veteran had been an inpatient at the 
Northwest Missouri Psychiatric Rehabilitation Center since 
February 1992.  Dr. Reynolds had treated the veteran since 
June 1999 for schizoaffective disorder bipolar type.  The 
veteran had reported that he had been in a serious motor 
vehicle accident in May 1974.  The veteran felt that injuries 
suffered in the accident may have contributed to the 
development of his mental illness.  As this accident occurred 
in service, Dr. Reynolds noted that he could not rule out 
head trauma with the later development of psychiatric 
disability.  It was opined that the veteran may have shown 
some type of sign or symptom of schizoaffective disorder 
prior to separation from service.  

The veteran testified in March 2005 that his psychiatric 
disability started during service after a motor vehicle 
accident; he stated that he hit his head on the windshield 
shattering the glass; that he was diagnosed with a 
psychiatric disability during service; that he was referred 
to an officer due to his problems; and he requested that 
additional treatment records be obtained in support of his 
claim.

The medical evidence in November 2000, when the veteran's 
claim was last considered, showed the presence of a 
psychiatric disability in the form of schizophrenia, but it 
was determined that the evidence did not show that a 
psychiatric disability was manifest during service.  The 
additional evidence submitted with the claim to reopen, 
includes Dr. Reynolds' December 2002 opinion that the veteran 
may have shown some signs or symptoms of schizoaffective 
disorder during service. 

The additional evidence in the form of the December 2002 
private medical statement constitutes evidence that was not 
previously submitted that is not cumulative or redundant of 
the evidence that was of record in November 2000 and this 
opinion relates to an unestablished fact necessary to 
substantiate the veteran's claim; that is, whether the 
veteran currently suffers from a psychiatric disability that 
was incurred in or aggravated during service.  In addition, 
the veteran's testimony provided details regarding an 
inservice injury, which reportedly contributed to the 
development of a psychiatric disability.

The additional evidence submitted lends credible support to 
the veteran's claim that he currently suffers from a 
psychiatric disability that was first manifest during 
service.  As such it supports the necessary putative nexus 
between current disability and the veteran's service.  The 
additional evidence that has been submitted, therefore, 
raises a reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the 
Board finds that the additional evidence submitted is new and 
material and the veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a psychiatric disability on a 
de novo basis.




ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a psychiatric disability.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical record includes a December 2002 private medical 
opinion that speaks to the putative manifestation of a 
psychiatric disability during active service.  The veteran 
should therefore be afforded another VA examination to 
include a nexus opinion that takes into account all of the 
evidence of record. 

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The veteran requested in March 2005 
that additional post service medical records be obtained in 
support of his claim; therefore, all available treatment 
records should be obtained.  

Moreover, the record shows that the veteran had been granted 
entitlement to Social Security Administration (SSA) 
disability benefits effective from December 1988.  The Court 
has held that the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision and records utilized in 
granting SSA benefits.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Southeast 
Missouri Mental Health Center from April 
2004 to the present, from Western 
Missouri Mental Health Center from 1988 
and 1989, and all post service records 
from the Kansas City VA medical center.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the grant of SSA benefits as 
established in December 1988 as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination that must be conducted by a 
psychiatrist who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the psychiatrist for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatrist should 
provide diagnoses for all current 
psychiatric disability.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


